--------------------------------------------------------------------------------

Exhibit 10.31
 
EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of November 2, 2015 by and
between Asterias Biotherapeutics, Inc. (“Asterias”), a Delaware corporation, and
Georgia Erbez ("Executive").


1.           Engagement; Position and Duties.



a) Asterias agrees to employ Employee in the position described on Exhibit A
(which Exhibit A is a part of this Agreement) effective as of the date of this
Agreement. Executive shall perform the duties and functions described on Exhibit
A and such other duties as the executive(s) to whom Executive reports or the
Board of Directors of Asterias may from time to time determine.  Executive shall
devote Employee’s best efforts, skills, and abilities, on a full‑time basis,
exclusively to the business of Asterias and its Related Companies pursuant to,
and in accordance with, business policies and procedures, as fixed from time to
time by the Board of Directors (the “Policies”).  Employee covenants and agrees
that Executive will faithfully adhere to and fulfill the Policies, including any
changes to the Policies that may be made in the future.  Executive may be
provided with a copy of Asterias’s employee manual (the “Manual”) which contains
the Policies. Asterias may change its Policies from time to time, in which case
Executive will be notified of the changes in writing by a memorandum, a letter,
or an update or revision of Asterias’s employee manual.




b) Performance of Services for Related Companies.  In addition to the
performance of services for Asterias, Executive shall, to the extent so required
by Asterias, also perform services for one or more members of a consolidated
group of which Asterias is a part ("Related Company"), provided that such
services are consistent with the kind of services Executive performs or may be
required to perform for Asterias under this Agreement.  If Executive performs
any services for any Related Company, Executive shall not be entitled to receive
any compensation or remuneration in addition to or in lieu of the compensation
and remuneration provided under this Agreement on account of such services for
the Related Company.  The Policies will govern Executive’s employment by
Asterias and any Related Companies for which Executive is asked to provide
Services. In addition, Executive covenants and agrees that Executive will
faithfully adhere to and fulfill such additional policies as may established
from time to time by the board of directors of any Related Company for which
Executive performs services, to the extent that such policies and procedures
differ from or are in addition to the Policies adopted by Asterias.




c) No Conflicting Obligations.  Executive represents and warrants to Asterias
and each Related Company that Executive is under no obligations or commitments,
whether contractual or otherwise, that are inconsistent with Executive’s
obligations under this Agreement or that would prohibit Executive, contractually
or otherwise, from performing Executive’s duties as under this Agreement and the
Policies.

 

--------------------------------------------------------------------------------

d) No Unauthorized Use of Third Party Intellectual Property.  Executive
represents and warrants to Asterias and each Related Company that Executive will
not use or disclose, in connection with Executive’s employment by Asterias or
any Related Company, any patents, trade secrets, confidential information, or
other proprietary information or intellectual property as to which any other
person has any right, title or interest, except to the extent that Asterias or a
Related Company holds a valid license or other written permission for such use
from the owner(s) thereof.  Executive represents and warrants to Asterias and
each Related Company that Executive has returned all property and confidential
information belonging to any prior employer.



2.           Compensation



a) Salary.  During the term of this Agreement, Asterias shall pay to the
Executive the salary shown on Exhibit A.  Executive's salary shall be paid in
equal semi-monthly installments, consistent with Asterias's regular salary
payment practices.  Executive's salary may be increased from time-to-time by
Asterias, in Asterias’s sole and absolute discretion, without affecting this
Agreement.




b) Bonus.  Executive shall be eligible to earn an annual cash incentive bonus
award determined by the Board in respect of each fiscal year during Executive’s
employment (the “Annual Bonus”), with a target bonus equal to no less than
thirty percent (40%) of Base Salary (the “Target Bonus”) for achievement of the
specified performance goals at target levels for the applicable calendar year. 
The actual Annual Bonus payable shall be based upon the level of achievement of
objectively determinable Company and individual performance goals for the
applicable calendar year, as determined by the Board in consultation with
Executive.  Such performance goals shall be determined and memorialized in
writing no later than January 31 of each calendar year.




c) Expense Reimbursements. Asterias or a Related Company shall reimburse
Executive for reasonable travel and other business expenses (but not expenses of
commuting to work) incurred by Executive in the performance of Executive’s
duties under this Agreement, subject to the Policies and procedures in effect
from time to time, and provided that Executive submits supporting vouchers.




d) Benefit Plans.  Executive may be eligible (to the extent Executive qualifies)
to participate in certain retirement, pension, life, health, accident and
disability insurance, stock option plan or other similar employee benefit plans
which may be adopted by Asterias (or a Related Company) for its employees.
Asterias and the Related Companies have the right, at any time and without any
amendment of this Agreement, and without prior notice to or consent from
Executive, to adopt, amend, change, or terminate any such benefit plans that may
now be in effect or that may be adopted in the future, in each case without any
further financial obligation to Executive.  Any benefits to which Executive may
be entitled under any benefit plan shall be governed by the terms and conditions
of the applicable benefit plan, and any related plan documents, as in effect
from time to time.  If Executive receives any grant of stock options or
restricted under any stock option plan or stock purchase plan of Asterias or any
Related Company, the terms and conditions of the stock options or restricted
stock, and Executive’s rights with respect to the stock options or restricted
stock, shall be governed by (i) the terms of the applicable stock option or
stock purchase plan, as the same may be amended from time to time, and (ii) the
terms and conditions of any stock option agreement or stock purchase agreement
and related agreements that Executive may sign or be required to sign with
respect to the stock options or restricted stock.

 
2

--------------------------------------------------------------------------------

e) Vacation; Sick Leave.  Executive shall be entitled to the number of days of
vacation and sick leave (without reduction in compensation) during each calendar
year shown on Exhibit A or as may be provided by the Policies.  Executive’s
vacation shall be taken at such time as is consistent with the needs and
Policies of Asterias and its Related Companies.  All vacation days and sick
leave days shall accrue annually based upon days of service.  Executive’s right
to leave from work due to illness is subject to the Policies and the provisions
of this Agreement governing termination due to disability, sickness or illness. 
The Policies governing the disposition of unused vacation days and sick leave
days remaining at the end of Asterias's fiscal year shall govern whether unused
vacation days or sick leave days will be paid, lost, or carried over into
subsequent fiscal years.



3.           Competitive Activities. During the term of Executive's employment,
and for one year thereafter, Executive shall not, for Executive or any third
party, directly or indirectly employ, solicit for employment or recommend for
employment any person employed by Asterias or any Related Company.  During the
term of Executive's employment, Executive shall not, directly or indirectly as
an employee, contractor, officer, director, member, partner, agent, or equity
owner, engage in any activity or business that competes or could reasonably be
expected to compete with the business of Asterias or any Related Company, except
to the extent such activities by Executive are approved by the Board of
Directors of Asterias.  Executive acknowledges that there is a substantial
likelihood that the activities described in this Section would (a) involve the
unauthorized use or disclosure of Asterias's or a Related Company's Confidential
Information and that use or disclosure would be extremely difficult to detect,
and (b) result in substantial competitive harm to the business of Asterias or a
Related Company.  Executive has accepted the limitations of this Section as a
reasonably practicable and unrestrictive means of preventing such use or
disclosure of Confidential Information and preventing such competitive harm.


4.           Inventions/Intellectual Property/Confidential Information



a) As used in this Agreement, “Intellectual Property” means any and all
inventions, discoveries, formulas, improvements, writings, designs, or other
intellectual property.  Any and all Intellectual Property relating to or in any
way pertaining to or connected with the systems, products, apparatus, or methods
employed, manufactured, constructed, or researched by Asterias, or any Related
Company, which Executive may conceive or make while performing services for
Asterias or a Related Company shall be the sole and exclusive property of
Asterias or the applicable Related Company.  Executive hereby irrevocably
assigns and transfers to Asterias, or a Related Company, all rights, title and
interest in and to all Intellectual Property that Executive may now or in the
future have under patent, copyright, trade secret, trademark or other law, in
perpetuity or for the longest period otherwise permitted by law, without the
necessity of further consideration.  Asterias and the Related Companies will be
entitled to obtain and hold in their own name all copyrights, patents, trade
secrets, trademarks and other similar registrations with respect to such
Intellectual Property.

 
3

--------------------------------------------------------------------------------

b) Moral Rights.  To the extent allowed by law, the rights to Intellectual
Property assigned by Executive to Asterias or any Related Company includes all
rights of paternity, integrity, disclosure and withdrawal, and any other rights
that may be known as or referred to as “moral rights,” “artist’s rights,” “droit
moral,” or the like (collectively “Moral Rights”).  To the extent Executive
retains any such Moral Rights under applicable law, Executive hereby ratifies
and consents to any action that may be taken with respect to such Moral Rights
by or authorized by Asterias or a Related Company and agrees not to assert any
Moral Rights with respect thereto.  Executive shall confirm in writing any such
ratifications, consents, and agreements from time to time as requested by
Asterias or Related Company.




c) Execution of Documents; Power of Attorney.  Executive agrees to execute and
sign any and all applications, assignments, or other instruments which Asterias
or a Related Company may deem necessary in order to enable Asterias or a Related
Company, at its expense, to apply for, prosecute, and obtain patents of the
United States or foreign countries for the Intellectual Property, or in order to
assign or convey to, perfect, maintain or vest in Asterias or a Related Company
the sole and exclusive right, title, and interest in and to the Intellectual
Property.  If Asterias or a Related Company is unable after reasonable efforts
to secure Executive’s signature, cooperation or assistance in accordance with
the preceding sentence, whether because of Executive’s incapacity or any other
reason whatsoever, Executive hereby designates and appoints Asterias or any
Related Company or its designee as Executive’s agent and attorney-in-fact, to
act on Executive’s behalf, to execute and file documents and to do all other
lawfully permitted acts necessary or desirable to perfect, maintain or otherwise
protect Asterias’s or a Related Company’s rights in the Intellectual Property. 
Executive acknowledges and agrees that such appointment is coupled with an
interest and is irrevocable.




d) Disclosure of Intellectual Property.  Executive agrees to disclose promptly
to Asterias or a Related Company all Intellectual Property which Executive may
create or conceive solely, jointly, or commonly with others.  This paragraph is
applicable whether or not the Intellectual Property was made under the
circumstances described in paragraph (a) of this Section.  Executive agrees to
make such disclosures understanding that they will be received in confidence and
that, among other things, they are for the purpose of determining whether or not
rights to the related Intellectual Property is the property of Asterias or a
Related Company.

 
4

--------------------------------------------------------------------------------

e) Limitations.  The obligations provided for by this Section 4, except for the
requirements as to disclosure in paragraph 4(d), do not apply to any rights
Executive may have acquired in connection with Intellectual Property for which
no equipment, supplies, facility, or trade secret information of Asterias or a
Related Company was used and which was developed entirely on the Executive’s own
time and (i) which at the time of conception or reduction to practice does not
relate directly or indirectly to the business of Asterias or a Related Company,
or to the actual or demonstrable anticipated research or development activities
or plans of Asterias or a Related Company, or (ii) which does not result from
any work performed by Executive for Asterias or a Related Company.  All
Intellectual Property that (1) results from the use of equipment, supplies,
facilities, or trade secret information of Asterias or a Related Company; (2)
relates, at the time of conception or reduction to practice of the invention, to
the business of Asterias or a Related Company, or actual or demonstrably
anticipated research or development of Asterias or a Related Company; or (3)
results from any work performed by Executive for Asterias or a Related Company
shall be assigned and is hereby assigned to Asterias or the applicable Related
Company.  The parties understand and agree that this limitation is intended to
be consistent with California Labor Code, Section 2870, a copy of which is
attached as Exhibit A.  If Executive wishes to clarify that something created by
Executive prior to Executive’s employment by Asterias or a Related Company that
relates to the actual or proposed business of Asterias or a Related Company is
not within the scope of this Agreement, Executive has listed it on Exhibit B in
a manner that does not violate any third party rights.




f) Confidential and Proprietary Information.  During Executive’s employment,
Executive will have access to trade secrets and confidential information of
Asterias and one or more Related Companies.  Confidential Information means all
information and ideas, in any form, relating in any manner to matters such as:
products; formulas; technology and know-how; inventions; clinical trial plans
and data; business plans; marketing plans; the identity, expertise, and
compensation of employees and contractors; systems, procedures, and manuals;
customers; suppliers; joint venture partners; research collaborators; licensees;
and financial information.  Confidential Information also shall include any
information of any kind, whether belonging to Asterias, a Related Company, or
any third party, that Asterias or a Related Company has agreed to keep secret or
confidential under the terms of any agreement with any third party. 
Confidential Information does not include:  (i) information that is or becomes
publicly known through lawful means other than unauthorized disclosure by
Executive; (ii) information that was rightfully in Executive's possession prior
to Executive’s employment with Asterias and was not assigned to Asterias or a
Related Company or was not disclosed to Executive in Executive’s capacity as a
director or other fiduciary of Asterias or a Related Company; or (iii)
information disclosed to Executive, after the termination of Executive’s
employment by Asterias, without a confidential restriction by a third party who
rightfully possesses the information and did not obtain it, either directly or
indirectly, from Asterias or a Related Company, and who is not subject to an
obligation to keep such information confidential for the benefit of Asterias, a
Related Company, or any third party with whom Asterias or a Related Company has
a contractual relationship.  Executive understands and agrees that all
Confidential Information shall be kept confidential by Executive both during and
after Executive’s employment by Asterias or any Related Company.  Executive
further agrees that Executive will not, without the prior written approval by
Asterias or a Related Company, disclose any Confidential Information, or use any
Confidential Information in any way, either during the term of Executive’s
employment or at any time thereafter, except as required by Asterias or a
Related Company in the course of Executive’s employment.

 
5

--------------------------------------------------------------------------------

5.           Termination of Employment.  Executive understands and agrees that
Executive’s employment has no specific term.  This Agreement, and the employment
relationship, are "at will" and may be terminated by Executive or by Asterias
(and the employment of Executive by any Related Company by be terminated by the
Related Company) with or without cause at any time by notice given orally or in
writing.  Except as otherwise agreed in writing or as otherwise provided in this
Agreement, upon termination of Executive's employment, Asterias and the Related
Companies shall have no further obligation to Executive by way of compensation
or otherwise as expressly provided in this Agreement or in any separate
employment agreement that might then exist between Executive and a Related
Company.



a) Payments Due Upon Termination of Employment.  Upon termination of Executive's
employment with Asterias and all Related Companies at any time and for any
reason, Executive will be entitled to receive only the severance benefits set
forth below, but Executive will not be entitled to any other compensation,
award, or damages with respect to Executive’s employment or termination of
employment.

 
(i)          Termination for Cause, Death, Disability, or Resignation.  In the
event that the employment of Executive is terminated for Cause, or is terminated
as a result of death, Disability, or resignation, Executive will be entitled to
receive payment for all accrued but unpaid salary, accrued but unpaid bonus, if
any, and vacation accrued as of the date of termination of
Executive’s employment.  Executive will not be entitled to any cash severance
benefits or additional vesting of any stock options or other equity or cash
awards.
 
(ii)         Termination Without Cause.  In the event that the employment of the
Executive is terminated by Asterias without “cause” as defined in this
Agreement, otherwise than within twelve (12) months following a “change in
control” as defined in this Agreement, Executive shall receive payment for all
accrued but unpaid salary, accrued but unpaid bonus, if any, and vacation
accrued as of the date of termination of Executive’s employment, and as
severance compensation (A) three months of base salary if Executive’s employment
is terminated within the first 12 months of employment, or (B) six months of
base salary if Executive’s employment is terminated after 12 months of
employment, and (C) accelerated vesting of fifty percent (50%) of the then
unvested stock options granted to Executive if Executive has been employed by
Asterias for at least 12 months.  The severance compensation described in
clauses (A) and (B) of the immediately preceding sentence may be paid in a lump
sum or, at the election of Asterias, in installments consistent with the payment
of Executive's salary while employed by Asterias, subject to such payroll
deductions and withholdings as are required by law.  This paragraph shall not
apply to (x) termination of Executive’s employment by a Related Company if
Executive remains employed by Asterias
 
(iii)        Change of Control.  In the event Asterias (or any successor in
interest to Asterias that has assumed Asterias's obligation under this
Agreement) terminates Executive's employment without Cause within twelve (12)
months following a Change in Control, Executive will be entitled to receive
payment for all accrued but unpaid salary, accrued but unpaid bonus, if any, and
vacation accrued as of the date of termination of Executive’s employment, and as
severance compensation (A) payment of an amount equal to 12 months of base
salary, which shall be paid in a lump sum, subject to such payroll deductions
and withholdings as are required by law, and (B) accelerated vesting of one
hundred percent (100%) of the then unvested stock options granted to Executive. 
This paragraph shall not apply to (x) termination of Executive’s employment by a
Related Company if Executive remains employed by Asterias or a successor in
interest.
 
6

--------------------------------------------------------------------------------

b) Release.  Any other provision of this Agreement notwithstanding, paragraphs
(a)(ii) and (a)(iii) of this Section shall not apply unless the Executive (i)
has executed a general release of all claims against Asterias or its successor
in interest and the Related Companies (in a form prescribed by Asterias or its
successor in interest) and (ii) has returned all property in the Executive's
possession belonging Asterias or its successor in interest and any Related
Companies.




c) Definitions.  For purposes of this Section, the following definitions shall
apply:

 
(iv)         "Affiliated Group" means (A) a Person and one or more other Persons
in control of, controlled by, or under common control with such Person; and (B)
two or more Persons who, by written agreement among them, act in concert to
acquire Voting Securities entitling them to elect a majority of the directors of
Asterias.
 
(v)          "Cause" means: (A) the failure to properly perform Executive's job
responsibilities, as determined reasonably and in good faith by the Board of
Directors; (B) commission of any act of fraud, gross misconduct or dishonesty
with respect to Asterias or any Related Company; (C) conviction of, or plea of
guilty or "no contest" to, any felony, or a crime involving moral turpitude; (D)
breach of any provision of this Agreement or any provision of any proprietary
information and inventions agreement with Asterias or any Related Company; (E)
failure to follow the lawful directions of the Board of Directors of Asterias or
any Related Company; (F) chronic alcohol or drug abuse; (G) obtaining, in
connection with any transaction in which Asterias, any Related Company, or any
of Asterias’s affiliates is a party, a material undisclosed financial benefit
for Executive or for any member of Executive’s immediate family or for any
corporation, partnership, limited liability company, or trust in which Executive
or any member of Executive’s immediate family owns a material financial
interest; or (H) harassing or discriminating against, or participating or
assisting in the harassment of or discrimination against, any employee of
Asterias (or a Related Company or an affiliate of Asterias) based upon gender,
race, religion, ethnicity, or nationality.
 
(vi)         "Change of Control" means (A) the acquisition of Voting Securities
of Asterias by a Person or an Affiliated Group entitling the holder thereof to
elect a majority of the directors of Asterias; provided, that an increase in the
amount of Voting Securities held by a Person or Affiliated Group who on the date
of this Agreement owned beneficially owned (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the regulations thereunder)
more than 10% of the Voting Securities shall not constitute a Change of Control;
and provided, further, that an acquisition of Voting Securities by one or more
Persons acting as an underwriter in connection with a sale or distribution of
such Voting Securities shall not constitute a Change of Control under this
clause (A); (B) the sale of all or substantially all of the assets of Asterias;
or (C) a merger or consolidation of Asterias with or into another corporation or
entity in which the stockholders of Asterias immediately before such merger or
consolidation do not own, in the aggregate, Voting Securities of the surviving
corporation or entity (or the ultimate parent of the surviving corporation or
entity) entitling them, in the aggregate (and without regard to whether they
constitute an Affiliated Group) to elect a majority of the directors or persons
holding similar powers of the surviving corporation or entity (or the ultimate
parent of the surviving corporation or entity); provided, however, that in no
event shall any transaction described in clauses (A), (B) or (C) be a Change of
Control if all of the Persons acquiring Voting Securities or assets of Asterias
or merging or consolidating with Asterias are one or more Related Companies.
 
7

--------------------------------------------------------------------------------

(vii)       "Disability" shall mean Executive's inability to perform the
essential functions of Executive’s job responsibilities for a period of one
hundred eighty (180) days in the aggregate in any twelve (12) month period.
 
(viii)      "Person" means any natural person or any corporation, partnership,
limited liability company, trust, unincorporated business association, or other
entity.
 
(ix)        "Voting Securities" means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.


6.           Turnover of Property and Documents on Termination.  Executive
agrees that on or before termination of Executive’s employment, Executive will
return to Asterias and all Related Companies all equipment and other property
belonging to Asterias and the Related Companies, and all originals and copies of
Confidential Information (in any and all media and formats, and including any
document or other item containing Confidential Information) in Executive's
possession or control, and all of the following (in any and all media and
formats, and whether or not constituting or containing Confidential Information)
in Executive's possession or control:  (a) lists and sources of customers; (b)
proposals or drafts of proposals for any research grant, research or development
project or program, marketing plan, licensing arrangement, or other arrangement
with any third party; (c) reports, job or laboratory notes, specifications, and
drawings pertaining to the research, development, products, patents, and
technology of Asterias and any Related Companies; (d) any and all Intellectual
Property developed by Executive during the course of employment; and (e) the
Manual and memoranda related to the Policies.


7.           Arbitration.  Except for injunctive proceedings against
unauthorized disclosure of Confidential Information, any and all claims or
controversies between Asterias or any Related Company and Executive, including
but not limited to (a) those involving the construction or application of any of
the terms, provisions, or conditions of this Agreement or the Policies; (b) all
contract or tort claims of any kind; and (c) any claim based on any federal,
state, or local law, statute, regulation, or ordinance, including claims for
unlawful discrimination or harassment, shall be settled by arbitration in
accordance with the then current Employment Dispute Resolution Rules of the
American Arbitration Association.  Judgment on the award rendered by the
arbitrator(s) may be entered by any court having jurisdiction over the Company
and Executive.  The location of the arbitration shall be San Francisco,
California.  Unless Asterias or a Related Company and Executive mutually agree
otherwise, the arbitrator shall be a retired judge selected from a panel
provided by the American Arbitration Association, or the Judicial Arbitration
and Mediation Service (JAMS).  Asterias, or a Related Company if the Related
Company is a party to the arbitration proceeding, shall pay the arbitrator’s
fees and costs.  Executive shall pay for Executive’s own costs and attorneys'
fees, if any.  Asterias and any Related Company that is a party to an
arbitration proceeding shall pay for its own costs and attorneys' fees, if any. 
However, if any party prevails on a statutory claim which affords the prevailing
party attorneys' fees, the arbitrator may award reasonable attorneys' fees and
costs to the prevailing party.
 
8

--------------------------------------------------------------------------------

EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.
 
8.           Severability. In the event that any of the provisions of this
Agreement or the Policies shall be held to be invalid or unenforceable in whole
or in part, those provisions to the extent enforceable and all other provisions
shall nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement or the Policies.  In
the event that any provision relating to a time period of restriction shall be
declared by a court of competent jurisdiction to exceed the maximum time period
such court deems reasonable and enforceable, then the time period of restriction
deemed reasonable and enforceable by the court shall become and shall thereafter
be the maximum time period.


9.           Agreement Read and Understood. Executive acknowledges that
Executive has carefully read the terms of this Agreement, that Executive has had
an opportunity to consult with an attorney or other representative of
Executive’s own choosing regarding this Agreement, that Executive understands
the terms of this Agreement, and that Executive is entering this agreement of
Executive’s own free will.


10.         Complete Agreement, Modification.  This Agreement is the complete
agreement between Executive and Asterias on the subjects contained in this
Agreement.  This Agreement supersedes and replaces all previous correspondence,
promises, representations, and agreements, if any, either written or oral with
respect to Executive’s employment by Asterias or any Related Company and any
matter covered by this Agreement.  No provision of this Agreement may be
modified, amended, or waived except by a written document signed both by
Asterias and Executive.


11.         Governing Law.  This Agreement shall be construed and enforced
according to the laws of the State of California.


12.         Assignability.  This Agreement, and the rights and obligations of
Executive and Asterias under this Agreement, may not be assigned by Executive. 
Asterias may assign any of its rights and obligations under this Agreement to
any successor or surviving corporation, limited liability company, or other
entity resulting from a merger, consolidation, sale of assets, sale of stock,
sale of membership interests, or other reorganization, upon condition that the
assignee shall assume, either expressly or by operation of law, all of
Asterias's obligations under this Agreement.


13.         Survival.  This Section 13 and the covenants and agreements
contained in Sections 4, 6, and 7 of this Agreement shall survive termination of
this Agreement and Executive's employment.


14.         Notices.  Any notices or other communication required or permitted
to be given under this Agreement shall be in writing and shall be mailed by
certified mail, return receipt requested, or sent by next business day air
courier service, or personally delivered to the party to whom it is to be given
at the address of such party set forth on the signature page of this Agreement
(or to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 14).
 
IN WITNESS WHEREOF, Executive and Asterias have executed this Agreement on the
day and year first above written.
 
9

--------------------------------------------------------------------------------

EXECUTIVE:
      
/s/ Georgia Erbez
 
Georgia Erbez
 

 
Address:
         

 

       
ASTERIAS:
             
Asterias Biotherapeutics, Inc.
           
By:
/s/ Pedro Lichtinger
           
Title:
President & CEO
           
Address:
230 Constitution Drive
     
Menlo Park, California 94025
 

 
10

--------------------------------------------------------------------------------

EXHIBIT A
Job Title:  Executive Vice President, Chief Financial Officer


Description of Job and Duties:


Annual Salary: $330,000


PTO:  15 days (120.00 hours)


Stock Option Awards:  Options to purchase 380,000 shares of common stock under
the Asterias Equity Incentive Plan (the “Plan”) on such terms and conditions
consistent with the Plan as the Board of Directors determines.
 
11

--------------------------------------------------------------------------------

EXHIBIT B
California Labor Code Section 2870.
Application of provision providing that employee shall assign or offer to assign
rights in invention to employer.
(a)            Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
 
(i)           Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or


(ii)          Result from any work performed by the employee for his employer.


(b)           To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.
 
12

--------------------------------------------------------------------------------

EXHIBIT C
PRIOR MATTERS
None
 
 
13

--------------------------------------------------------------------------------